Citation Nr: 1031689	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left inguinal hernia.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for left thigh cyst.

5.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2000 to March 2004.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Columbia, South Carolina.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in April 2010.  A copy of the transcript was reviewed and 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted, the Veteran is seeking entitlement to service 
connection for left inguinal hernia, back disorder, hemorrhoids, 
a bilateral knee disorder, and left thigh cyst disability.  The 
Veteran claims that each of these disabilities began during 
service.  After a thorough review of the Veteran's claims file, 
the Board has determined that additional development is necessary 
prior to the adjudication of these claims. 
 
VA's duty to assist also includes a duty to provide the Veteran 
with a proper medical examination or opinion when warranted.  In 
this respect, the Board notes that in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations that would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case. 

In this case, as noted above, a significant number of the 
Veteran's service treatment records appear to be missing.  A 
memorandum dated in March 2006 indicated that all efforts had 
been made to obtain the additional service treatment records, but 
that they were unavailable.  The Veteran claims to have sought 
treatment for each of these disorders while in service.  

The limited service treatment records do include a February 2003 
notation assessing paraspinal muscle pain with spasm.  Moreover, 
post-service VA records indicate multiple complaints of low back 
pain.  Finally, the Veteran reports continuity of back problems 
from service.  

The Veteran also contends that he sought treatment for his 
bilateral knees in service, but that no diagnosis was made or x-
rays taken.  The Veteran claims to have sought treatment at the 
VA for his bilateral knees shortly after leaving service.  
Although the Veteran's VA treatment records have been associated 
with the claims file, no treatment for bilateral knee problems is 
of record.  Nevertheless, according to the Veteran's reports, the 
examiner conducted a physical examination and prescribed the 
Veteran pain medication, but did not take any x-rays or other 
diagnostic tests or make any diagnosis of a current, chronic knee 
disability.

With respect to the Veteran's inguinal hernia claim, the limited 
service treatment records do not include a diagnosis of a left 
inguinal hernia.  The Veteran reported such an in-service 
diagnosis, however, during his April 2010 Board hearing.  In 
addition, the Veteran also reported a one and half year history 
of left inguinal bulge in July 2005.  In this regard, the Board 
recognizes that the Veteran is competent to give evidence about 
symptomatology experienced by the senses; for example, a lay 
person is competent to discuss the existence of a bulge in the 
inguinal area beginning in service.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  While the inguinal hernia was 
corrected in August 2005, the Veteran has residuals that include 
a tender scar.    

The Veteran also reported treatment for hemorrhoids on seven or 
eight occasions during service, as well as multiple treatments 
for a cyst of the left thigh.  Again, the Veteran is competent to 
describe symptom onset with respect to these conditions, having 
received treatment for the conditions during service, and a 
continuity of symptomatology after service.

In light of this evidence of in-service symptomatology consistent 
with hemorrhoids, cyst of the left thigh, back disorder, 
bilateral knee disorder, and left inguinal hernia, continuity of 
those symptoms from service, and current symptoms associated with 
those conditions, the Board finds that a VA examination is 
warranted to clarify the nature and etiology of the claimed 
disabilities.  If feasible, the Veteran should be examined while 
his cyst of the left thigh and hemorrhoids are exhibiting 
observable symptomatology.  See Ardison v. Brown, 6 Vet. App. 
405, 408 (1994) (indicating that, to the extent possible, VA 
should schedule an examination for a condition that has cyclical 
manifestations during an active stage of the disease to best 
determine its severity); see also Bowers v. Derwinski, 2 Vet. 
App. 675, 676 (1992) (holding that "it is the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks that must be addressed.").  In that 
regard, during the April 2010 Board hearing, the Veteran 
indicated that his cyst was more likely to be manifest during 
warmer weather.

The RO should also take this opportunity to obtain any recent VA 
outpatient treatment records from September 2005 to the present.

Finally, the RO should take the opportunity to attempt to locate 
the Veteran's missing service treatment records and associate 
them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with complete notice 
as required under the VCAA, to include notice 
of how a disability rating and an effective 
date for the award of benefits are assigned, 
pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Obtain all VA medical and hospitalization 
records for the Veteran's conditions from all 
appropriate facilities from September 2005 to 
the present.  Any negative responses should 
be documented in the file and the Veteran 
must be provided with an opportunity to 
provide such medical records.

3.  Make all reasonable efforts to obtain the 
Veteran's missing service treatment records.  
Any negative responses should be documented 
in the file.

4.  After the above evidence is obtained and 
development completed, to the extent 
available, schedule the Veteran for 
appropriate VA examination(s) for his claimed 
back, hemorrhoid, residuals of left inguinal 
hernia, bilateral knee, and left thigh cyst 
disabilities.  The claims file should be 
provided to the appropriate examiner(s) for 
review, and the examiner(s) should note that 
it has been reviewed.  After reviewing the 
file, eliciting a history directly from the 
Veteran, and conducting a thorough physical 
examination, as well as any diagnostic 
studies deemed necessary, the examiner(s) 
should offer an opinion as to the most likely 
source of the Veteran's complaints, to 
include offering an opinion as to whether any 
current back, hemorrhoid, residuals of left 
inguinal hernia, bilateral knee, and left 
thigh cyst disability had their onset during 
military service or are otherwise related to 
service.    
 
It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any opinion 
provided.  If possible, and with supplemental 
information from the Veteran for guidance in 
that regard, the examination should be 
scheduled for a time when the cyst and 
hemorrhoid problems are active.  If this is 
not possible, the file should be so 
annotated.

5.  After the above is complete, readjudicate 
the Veteran's claims.  If one or more of the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


